Citation Nr: 0504087	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.

2.  Entitlement to a higher initial evaluation in excess of 
40 percent for the residuals of prostate cancer, from 
February 5, 1997, to May 26, 2003. 

3.  Entitlement to an effective date earlier than September 
19, 1988, for the grant of service connection for a low back 
disability.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The issue of entitlement to an effective date earlier than 
May 1, 1994, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

Moreover, in January 2001, the veteran filed a new 
application for entitlement to specially adapted housing or a 
special home adaptation grant.  Also, in March 1989, and 
again in December 1991 and August 1992, the veteran filed a 
claim for entitlement to an evaluation in excess of 10 
percent for his service-connected right foot disability.  As 
these issues have not yet been adjudicated, the Board refers 
them back to the RO for appropriate action.  See 38 C.F.R. 
§ 20.200 (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record indicates that 
the veteran does not have the loss or permanent loss of use 
of one or both feet, the loss or permanent loss of use of one 
or both hands, ankylosis of one or both knees, or ankylosis 
of one or both hips as the result of service-connected 
disability.

3.  From February 5, 1997, to May 26, 2003, the veteran's 
residuals of prostate cancer were manifested by urinary 
frequency consisting of a daytime voiding interval less than 
one hour, or awakening to void five or more times per night.

4.  The veteran initially filed a claim for entitlement to 
service connection for a low back disorder in September 1983; 
after a February 1984 RO rating action denied the claim, the 
Board denied the claim on appeal in an August 1988 decision 
that subsequently became final.

5.  The veteran filed a new claim for entitlement to service 
connection for a low back disorder on September 19, 1988; 
prior to this date, there was no informal or formal, 
unadjudicated, claim for entitlement to service connection.


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2004). 

2.  The criteria for the assignment of a higher initial 
evaluation in excess of 40 percent for prostate cancer 
residuals from February 5, 1997, to May 26, 2003, have not 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2004).

3.  The assignment of an effective date earlier than 
September 19, 1988, for the grant of service connection for a 
low back disability is not warranted.  38 U.S.C.A. §§ 5110, 
7104(b) (West 2002); 38 C.F.R. §§ 3.400, 20.1100 (2004); 
38 U.S.C. § 4004(b)(b) (West 1982); 38 C.F.R. § 19.104 
(1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Claims for Automobile/Adaptive Equipment and for a Higher 
Initial Evaluation for Prostate Cancer Residuals

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
applicable to these claims.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In June 1997 and June 1999, prior to enactment of the VCAA, 
the veteran filed his claims for entitlement automobile or 
adaptive equipment and to a higher initial evaluation for his 
service-connected prostate cancer residuals.  

Thereafter, the RO then denied the veteran's claims in an 
April 1999 rating decision (for the automobile claim) and in 
a September 1999 statement of the case (SOC) (for the 
prostate cancer residuals claim).  These determinations 
listed all evidence considered for the claims, and also 
informed the veteran of the legal reasons for its denial of 
the claims.  They also included a procedural history of the 
claims.  The RO explained that there were insufficient 
medical findings of record so as to grant either claim in its 
entirety.  The veteran also received a September 1999 SOC for 
his automobile/adaptive equipment claim that further informed 
him of the information and evidence needed to substantiate 
his claim.  See 38 U.S.C.A. §§ 5102, 5103.  In the September 
1999 SOCs, the RO also provided the text of several VA laws 
and regulations pertinent to these two claims.

Then, in a January 2001 remand, the Board returned the claims 
to the RO for additional development.  

Thereafter, the RO transmitted a VCAA notice letter to the 
veteran in July 2001 for these claims.  This letter advised 
the veteran of VA's duties to notify and assist in 
substantiating his claims under the VCAA, and advised him of 
the delegation of responsibility between VA and the veteran 
in obtaining information and evidence in support of his 
claims.

This July 2001 letter advised the veteran that in order to 
establish entitlement to the benefits he sought by filing 
these claims, the RO needed to review all of the medical 
evidence regarding his disabilities that was not already of 
record. The RO advised the veteran that VA must make 
reasonable efforts to help him get evidence necessary to 
support his claims, and that the RO would help him get such 
documents as medical records, employment records or records 
from other Federal agencies.  The RO further advised that the 
veteran must provide enough information about these records 
so that it would be able to request them from the person or 
agency who has the records.  The RO notified the veteran that 
it was still his responsibility, however, to support his 
claims with appropriate evidence.  The RO additionally 
indicated that it would assist the veteran by providing a 
medical examination or getting a medical opinion, if it 
decided that such information was necessary to make a 
decision on his claims.  

To further aid with his claims, the July 2001 VCAA letter 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain, and asked the veteran to send in any evidence in his 
possession that the RO needed for his claims.  The RO also 
told the veteran that it needed certain information or 
evidence from him, namely information for any other person or 
agency holding potentially relevant records.  The RO 
indicated that the veteran should supply any other evidence 
which he believed would support his claims.  

Then, in a supplemental statement of the case dated in April 
2003, the RO reviewed the claims again in further detail, 
noting their history and all evidence then of record.  The RO 
also provided the text of VCAA regulations applicable to the 
two claims.  The RO advised the veteran that it had to 
continue to deny entitlement to automobile or adaptive 
equipment benefits, but was able to revise the veteran's 
initial evaluation for prostate cancer residuals from 0 
percent to 40 percent, and explained why more than 40 percent 
was not warranted by the medical evidence then of record.  
Then, in a July 2004 rating decision, the RO awarded a 100 
percent evaluation for prostate cancer residuals, but only 
for a portion of the time frame of the veteran's appeal; it 
also explained why it could not instead assign a 100 percent 
evaluation from the date of his claim.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new medical examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claims.  VA also asked the veteran to send in 
any evidence he had in support of his claims, consistent with 
the fourth element of Pelegrini II.

The Board acknowledges that the July 2001 VCAA notice was not 
provided to the veteran prior to the initial RO 
determinations in this matter.  In Pelegrini II, however, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision, it was not error to provide 
remedial notice after such initial decision.  See Pelegrini 
II at 120-123.  The Court set out that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.  In 
this case, after VCAA notice was provided, the veteran was 
given an appropriate opportunity to respond to it, and then a 
supplemental statement of the case was issued, prior to the 
appeals returning to the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  Here, the veteran 
was fully advised consistent with the governing legal 
authority, and was provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's VA and private 
treatment records as related to these claims, as well as VA 
examination reports.   Furthermore, the veteran did not 
identify any additionally available and outstanding evidence 
for consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, where necessary, the veteran 
was afforded VA examinations in support of the claims on 
appeal, and he underwent appropriate diagnostic testing in 
conjunction with these evaluations.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran with these claims, 
and that the record is now ready for appellate review.

Claim for an Earlier Effective Date for the Grant of Service 
Connection for Low Back Disability

Here, the veteran raised a new claim of entitlement to an 
earlier effective date for the grant of service connection 
for a low back disability in a March 2001 notice of 
disagreement to the RO's fully favorable January 2001 rating 
decision.  If, in response to notice of its decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.

The Board accordingly finds that the applicable requirements 
of the VCAA have been met for this claim.  After receipt of 
his March 2001 notice of disagreement raising the issue of 
entitlement to an earlier effective date for the RO's grant 
of service connection for a low back disability, the RO 
transmitted a March 2001 SOC to the veteran, specifically 
addressing the newly raised effective date issue.  
Thereafter, a November 2003 SSOC provided additional notice 
of the VCAA's regulations, and of the law pertaining to 
effective date cases (with review of its applicability to the 
veteran's situation).

The Board thus finds that VA has done everything necessary to 
notify and assist the veteran with respect to this claim, 
such that it is now ready for appellate review.

Entitlement to Financial Assistance in the Purchase of an 
Automobile or Other Conveyance and Adaptive Equipment or 
Adaptive Equipment Only

The veteran filed the pending claim in June 1997.  The RO 
denied it in an April 1999 rating decision, which the veteran 
then appealed to the Board.  In January 2001, the Board 
remanded the matter for additional action.  The RO continued 
its denial of this claim, which has now been returned to the 
Board for appellate review.

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(b) (West 2002).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) the loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; or (iii) the permanent impairment of vision of 
both eyes.  38 C.F.R. § 3.808(b)(1) (2004).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment only, if he is entitled to VA compensation 
for ankylosis of one or both knees, or for ankylosis of one 
or both hips.  38 U.S.C.A. § 3902(b)(2) (West 2002); 
38 C.F.R. § 3.808(b)(1)(iv) (2004).

The term "loss of use" of a hand or foot is defined at 
38 C.F.R. § 3.350(a)(2) (2004) as that condition where no 
effective use of function remains other than that which would 
be equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  Id.

Examples under 38 C.F.R. § 3.350(a)(2) that constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
one-half inches or more.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The record reveals that the veteran is service-connected for 
degenerative disc disease of the lumbar spine, right knee 
disability (status post total knee arthroplasty), deep venous 
thrombosis of the right lower leg, right claw foot, the 
residuals of prostate cancer, seborrheic dermatitis, and 
diabetes mellitus.  He is also in receipt of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), special monthly 
compensation based on the loss of use of a creative organ, 
and special monthly compensation based on a single service-
connected disability rated as 100 percent disabling (the 
residuals of prostate cancer), with additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the residuals of 
prostate cancer and involving different anatomical segments 
or bodily systems.    

In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the pertinent evidence of record in support of this claim.  
(The pertinent evidence of record available for review, 
summarized below, includes VA Medical Center (VAMC) 
outpatient treatment and examination reports dated from 
approximately April 1996 to March 2002, reports from a 
service department medical center dated from approximately 
July 1996 to August 1996, and several written statements and 
argument from the veteran and his representative.)

Initially, the Board observes that the medical evidence of 
record does not indicate - nor does the veteran aver - that 
he has loss of use of either of his hands, or that he has a 
service-connected visual disability.  Accordingly, he is not 
entitled to automobile or adaptive equipment in relation to 
these bases.  38 U.S.C.A. § 3902(b); 38 C.F.R. § 3.808(b).

Instead, the veteran basically avers that he effectively has 
loss or permanent loss of use of his right foot, ankylosis of 
his right knee, and ankylosis of his right hip, all as the 
result of service-connected disabilities, so as to qualify 
for receipt of these desired benefits.  The Board, however, 
cannot rely solely upon his description of the existence of 
these conditions.  Instead, there must be competent medical 
evidence of record to support such findings.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The record reveals that, about four years prior to this 
claim, the veteran underwent a total right knee replacement 
(in 1993).  The veteran avers that he has continuous right 
knee pain (equivalent to ankylosis).  Medical records now 
indicate, however, that range of motion for the right knee is 
generally at extension to 0 degrees and flexion to 60 degrees 
with pain, whereas normal range of motion for the knee is 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2004).  The veteran also walks with a 
revised gait, and has to use a cane and/or a brace.  There is 
no documentation in the medical evidence of record to 
demonstrate, however, that the veteran suffers from complete 
ankylosis of his right knee.  

Additionally, although the veteran is not specifically 
service-connected for his right hip, the RO has determined 
that he suffers from right sciatic pain related to his 
service-connected low back disability.  There is, however, no 
finding in the pertinent medical evidence of record of 
complete right hip ankylosis.  

Furthermore, there is no indication in the pertinent medical 
evidence of record that the veteran has the loss or permanent 
loss of use of one or both feet, although he does have some 
limitation of motion in his service-connected right foot.  

In January 2001, noting a lack of sufficient medical 
information (and opinion) to appropriately decide the 
veteran's entitlement to these benefits, the Board remanded 
this appeal so that he could undergo appropriate VA 
examination.  Thereafter, the RO afforded the veteran a VA 
orthopedic examination in March 2002.  In the examination 
report, the examiner indicated that he had reviewed the 
record.  He reported that at this examination, the veteran 
complained that his right knee was unstable when he moved 
laterally, and that he had constant pain in this knee.  He 
was again noted to use a cane and a brace.  He also 
complained of pain in his feet, worse in the right foot.  He 
stated that he used pain medication and sleeping pills to 
alleviate these problems.  He noted that his joints become 
increasingly painful with activity, and that he can only walk 
a short distance before foot pain requires him to sit down.  
He also reported that while sitting, he has pain in his 
lumbar spine, and that he is limited in his activities of 
daily living as a result of his back and foot pain. 

On clinical evaluation at the March 2002 VA examination, the 
veteran was able to walk with a normal gait.  Range of motion 
of the hip was measured at 125 degrees of flexion, 30 degrees 
of extension, 25 degrees of adduction, 45 degrees of 
abduction, external rotation of 60 degrees, and internal 
rotation of 40 degrees.  He had generalized tenderness in his 
right knee, but he was able to flex it to 100 degrees and 
extend it to 0 degrees.  There was no noted instability to 
varus, valgus, anterior, or posterior stress as measured in 
either knee.  The veteran had a significant hallux valgus on 
his right foot, with hypertrophic change around the 
metacarpal phalangeal joint of the great toe and a very mild 
callosity of the distal metatarsal arch on the right side.   

The March 2002 VA examiner concluded in his report that the 
veteran does not have a right claw foot (the condition for 
which he is service-connected), but does have a significant 
hallux valgus (also known as a bunion) and metatarsalgia, 
most likely related to congenital deformity and the aging 
process.  The examiner also reported that there was no 
evidence of ankylosis of the right hip or knee.  He did 
report that because of the veteran's multiple joint 
disability, he was a candidate for revision of his home 
situation, and noted that the combination of limited motion 
in his back and knee made it difficult for him to manipulate 
objects close to the floor.  He stated that the pain imposed 
a significant limitation on the veteran's stamina.  

The Board again observes, however, that without competent 
medical evidence of complete ankylosis of his right knee or 
hip, the veteran is simply not entitled to adaptive 
equipment.  See 38 U.S.C.A. § 3902(b); 38 C.F.R. 
§ 3.808(b)(1).  Further, without medical evidence of the loss 
or permanent loss of use of one or both feet, the veteran is 
also not entitled to automobile or adaptive equipment.  Id.  
As last confirmed at the March 2002 VA examination, the 
veteran has remaining range of motion in both his right knee 
and his hip, and he is still able to ambulate despite any 
(apparently congenital and/or aging-related) disability in 
his right foot.  Therefore, in light of a lack of necessary 
medical evidence to support any grant for automobile or 
adaptive equipment at this time, the veteran's appeal must be 
denied.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
and negative evidence so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Higher Initial Evaluation in Excess of 40 
Percent for the Residuals of Prostate Cancer, from February 
5, 1997, to May 26, 2003 

The veteran initially filed a claim for entitlement to 
service connection for the residuals of prostate cancer in 
February 1998.  In an April 1999 rating decision, the RO 
granted the claim, and assigned an initial noncompensable (0 
percent) evaluation, effective from February 5, 1998.  In 
June 1999, the veteran filed a notice of disagreement with 
the rating assigned to this disability, and requested a 
higher initial evaluation.  After an appeal was perfected as 
to this request, in January 2001, the Board remanded the 
claim for additional development.  Then, in an April 2003 
rating decision and SSOC, the RO assigned a higher initial 
evaluation of 40 percent for the disability, again effective 
from February 5, 1998.  Thereafter, a July 2004 rating 
decision increased the rating to 100 percent, as effective 
from May 27, 2003.  

In conjunction with his claim for service connection for 
prostate cancer residuals, the veteran was also considered 
for the award of special monthly compensation for loss of use 
of a creative organ.  The RO initially denied entitlement to 
the same in its April 1999 rating decision, but then after 
the January 2001 Board remand for development also pertinent 
to this claim, the RO awarded special monthly compensation in 
the April 2003 rating decision, effective from February 5, 
1998.  

In May 2003, the veteran requested the assignment of earlier 
effective dates for his grant of service connection for 
prostate cancer residuals and for special monthly 
compensation for the loss of use of a creative organ.  In a 
July 2004 rating decision, the RO revised the effective date 
for both awards to February 5, 1997.  The veteran did not 
appeal this determination.

Therefore, in addition to his special monthly compensation, 
the veteran now has staged ratings for his service-connected 
prostate cancer residuals: a 40 percent initial evaluation 
effective from February 5, 1997, to May 26, 2003, and a 100 
percent evaluation effective from May 27, 2003.  As the 
veteran already perfected an appeal concerning his request 
for a higher initial evaluation, has not received the highest 
evaluation available under the law (100 percent), and has not 
withdrawn his appeal, the matter of entitlement to a higher 
initial evaluation in excess of 40 percent for prostate 
cancer residuals is now subject to Board review.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Because the veteran expressed disagreement with the original 
assignment of a noncompensable rating following the RO's 
grant of service connection for the residuals of prostate 
cancer, the severity of this disability will be considered 
during the entire period from the initial assignment of a 
disability rating effective February 5, 1997, up until the 
date of assignment of a 100 percent schedular evaluation on 
May 27, 2003, and will consider the potential applicability 
of further staged ratings as necessary.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran's current 100 percent evaluation for prostate 
cancer residuals, effective from May 27, 2003, is rated under 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2004) (for 
assignment of a total evaluation of malignant neoplasms of 
the genitourinary system).  DC 7528 pertains to malignant 
neoplasms of the genitourinary system, and provides for a 100 
percent rating for a minimum of six months following surgery 
or other therapeutic treatment.  Thereafter, if there has 
been no local reoccurrence or metastasis, the disability is 
rated based on residuals, as either voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.  
(The most recent RO documentation contained in the claims 
file includes an October 2004 proposed reduction of the 
veteran's 100 percent rating for prostate cancer residuals 
with termination of his special monthly compensation in 
relation to the same, in light of apparent improvement after 
a recurrence of his prostate cancer.  This matter, however, 
is beyond the scope of the current appeal and will not be 
discussed any further herein.)

For the period of the claim from February 5, 1997, to May 26, 
2003 (when the veteran had a less than total rating), the RO 
assigned the veteran an initial 40 percent evaluation under 
38 C.F.R. § 4.115b, DC 7527 (200) for prostate cancer 
residuals.  DC 7527 provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are to 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Id.

Initial review of the pertinent evidence indicates that for 
the period of the claim at issue (February 5, 1997, to May 
26, 2003), there was no documented recurrence or metastasis 
of the veteran's prior carcinoma.  Thus, his service-
connected residuals of prostate cancer for this period will 
be evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant.  In this regard, the Board notes that the 
evidence of record is negative for any medical evidence 
reflecting either renal dysfunction or urinary tract 
infection.  Accordingly, the veteran's residuals of prostate 
cancer are most appropriately evaluated in terms of voiding 
dysfunction, the predominant residuals of record.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2004).

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed two to 
four times daily warrants a 40 percent evaluation.  Requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day results in a 
rating of 60 percent.  Id. 

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night is rated 40 
percent disabling.  Id. 

Obstructed voiding symptomatology affords ratings ranging 
from noncompensable to 30 percent.  A noncompensable 
evaluation is warranted for obstructive symptomatology with 
or without stricture disease requiring dilatation one to two 
times per year.  A 10 percent rating is warranted for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream), with any one or combination of 
the following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every two to 
three months.  Lastly, a 30 percent evaluation contemplates 
urinary retention requiring intermittent or continuous 
catheterization.  Id. 

In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the pertinent evidence of record in support of this claim.  
(Evidence of record available for review includes VAMC 
outpatient treatment and examination reports dated from 
approximately April 1996 to May 2003, reports from a service 
department medical center dated from approximately July 1996 
to August 1996, and several written statements and argument 
from the veteran and his representative.)  

The record indicates that in July 1996, the veteran underwent 
a radical perineal prostatectomy.  At a VA examination in May 
1998, he described symptomatology of urgency of urination and 
dribbling after voiding, but no leakage.  In September 1999, 
the veteran reported that leakage caused him to need to wear 
a pad at times, and that he had to urinate approximately four 
to six times within an eight-hour nightly period.  In January 
2001, the Board remanded this claim with instruction that the 
veteran be afforded a new VA genitourinary examination in 
order to appropriately ascertain the level of severity of his 
prostate cancer residuals in sufficient detail.  The RO then 
afforded him this examination in March 2002.

The March 2002 VA examiner, in the written report, confirmed 
his awareness of the history of the veteran's disability.  He 
also reported that at this examination, the veteran revealed 
that he had not really sought much follow-up evaluation or 
treatment for residuals of his prior prostate cancer since 
completion of the aforementioned surgery in July 1996.  He 
did note that since the surgery, he had had problems with 
stress urinary and fecal urgency incontinence.  It was also 
noted that there was minimal tumescence ever since surgery, 
although there was no previous problem with erection.  

The March 2002 VA examiner reported that the veteran's 
urinary habits were characterized by nocturia times six, a 
daytime urinary frequency every six hours, with both urinary 
hesitancy and stranguria, and a diminished urinary stream 
caliber.  The examiner noted that although the veteran had a 
history of stress urinary incontinence, he did not require 
the use of pads, but instead used double underwear and was 
cautious about his activity.   

After his evaluation, the March 2002 examiner recorded 
pertinent diagnoses of prostate cancer with inadequate 
follow-up, erectile dysfunction, and postoperative stress 
urinary incontinence.  He also stated that the veteran 
appeared to have fecal incontinence related to prostate 
cancer surgery, but predominantly by history.  He opined that 
the history of the development of the symptoms is temporally 
related to the prior cancer surgery.  He stated that the 
veteran's stress incontinence did not appear to be a major 
concern at that time, as he did not have to wear sanitary 
pads.  He further noted, however, that this condition did 
interfere with normal activity, because the veteran 
restricted his straining in order to prevent leakage.   

Accordingly, following a review of all of the pertinent 
evidence of record, the Board concludes that the veteran's 
residuals of prostate cancer, for the period of February 5, 
1997, to May 26, 2003, are most appropriately evaluated as 40 
percent disabling on the basis of his reported urinary 
frequency, especially as noted at the March 2002 VA 
examination.  See 38 C.F.R. § 4.115a.  

The Board also finds, based on the evidence of record, that 
the symptomatology of the veteran's residuals of prostate 
cancer for this evaluation period does not warrant more than 
a 40 percent evaluation under any other remaining and 
relevant diagnostic codes.  38 C.F.R. § 4.7.  In this regard, 
the Board notes that a 40 percent rating is the highest 
available rating for urinary frequency and obstructed 
voiding, regardless of the level of disability.  Id.

In addition, the Board observes that a higher 60 percent 
rating for urine leakage requires the use of an appliance or 
the use of absorbent materials which must be changed more 
than four times per day.  In this case, there is no evidence 
of record to establish that the veteran required the use of 
an appliance for urination for the period in question.  
Furthermore, although the evidence of record showed in 
September 1999 that the veteran had to wear a pad "at 
times," and that, by the time of the March 2002 VA 
examination, he wore double underwear daily as protection 
from urine leakage, he also indicated then that he was also 
able to control leakage by limiting his activity.  Moreover, 
there is no indication in the record that he had to change 
his double underwear more than four times a day.  See 
38 C.F.R. § 4.115a.  Thus, the Board finds that the pertinent 
evidence of record for this claim does not support a finding 
that absorbent materials needed to be changed more than four 
times per day for the period at issue in this appeal, and, as 
such, there is no basis to assign a higher 60 percent 
evaluation for urine leakage.  38 C.F.R. § 4.7.

The Board is aware of the veteran's report of some fecal 
incontinence at the March 2002 VA examination, but the 
examiner did not enter this as an actual diagnosis at the 
time.  Furthermore, there is no other medical evidence of 
record for the period of this claim so as to support such a 
definitive finding.

Accordingly, in light of the above and the entire pertinent 
record, the Board concludes that the veteran's residuals of 
prostate cancer, for the period of the claim from February 5, 
1997, to May 26, 2003, do not warrant more than the 40 
percent evaluation already established by the RO.

Finally, for the period of February 5, 1997, to May 26, 2003, 
the Board has contemplated extraschedular evaluation for the 
veteran's prostate cancer residuals, but finds that there has 
been no showing that this service-connected disability: (1) 
caused marked interference with employment beyond the 
interference contemplated in the assigned rating for this 
period (including the award of special monthly compensation 
for loss of use of a creative organ); (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not warranted.  
See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and so it 
must be denied.

Entitlement to an Effective Date Earlier than September 19, 
1988, for the Grant of Service Connection for a Low Back 
Disability

The procedural history of the veteran's claim for service 
connection for a low back disorder is complex.  He initially 
claimed service connection in September 1983, a claim that 
was later finally denied by the Board in August 1988.  
Thereafter, he filed a new claim for service connection on 
September 19, 1988 (implicitly a request to reopen his prior 
finally denied claim).  

The RO denied the new claim for service connection in a March 
1989 rating action.  The veteran then perfected an appeal of 
the denial to the Board, which also denied the claim in March 
1998.  Thereafter, the veteran appealed the decision to the 
Court, which vacated and remanded the claim for 
readjudication in February 1993.  Judgment in accordance with 
the Court's decision was entered in March 1993, and a Mandate 
was then issued in May 1993.  

At that time, the crux of the veteran's request for service 
connection for a low back disorder was his argument that the 
condition was in fact aggravated by his already service-
connected right knee disability.  VA repeatedly denied the 
claim via its holdings that the law simply did not provide 
for service connection for such a situation.  On March 17, 
1995, however, the Court handed down its decision in Allen v. 
Brown, 7 Vet. App. 439 (1995), which held that the 
aggravation of a nonservice-connected disability by a 
service-connected disability creates entitlement to service 
connection for the amount of disability over and above that 
existing prior to the aggravation.  After the release of this 
decision, the Secretary filed a motion in February 1996 to 
seek clarification from the Court as to whether the Board was 
required to complete the readjudication as previously ordered 
by the Court in March 1993, or whether the Board should 
follow the intervening Allen precedent.  In a March 1996 
Order, the Court indicated that the Board should follow Allen 
in its readjudication of the veteran's claim.  Accordingly, 
the Board then remanded the matter to the RO in April 1996 
for additional development consistent with the Order and 
Allen.  

Thereafter, in a December 1997 rating decision, the RO 
granted service connection for the veteran's low back 
disability, initially assigning a noncompensable (0 percent) 
disability rating effective from March 17, 1995 (the date of 
issuance of the Allen decision).  The RO then revised its 
rating to 20 percent from the same effective date in a March 
1998 rating action.  The veteran then requested the 
assignment of a higher initial evaluation later that same 
month.  After the veteran appealed this matter to the Board, 
the Board granted a higher initial evaluation of 60 percent 
in January 2001 (the maximum schedular rating available under 
the law).    The RO then implemented this grant in a rating 
decision later that month, and continued the rating 
assignment as effective from March 17, 1995.

In March 2001, the veteran filed a notice of disagreement 
with the effective date assigned to the grant of service 
connection for his low back disability, noting that it should 
go back to the date of his first claim for service connection 
in 1983.  In an SOC dated later that month, the RO revised 
the effective date for the grant of service connection to 
September 19, 1988, the date of the veteran's reopened claim 
for service connection (after the Board's prior final denial 
of service connection in August 1988).  The veteran has 
continued his appeal for an effective date earlier than 
September 19, 1988, for the service connection grant.     

The Board observes that in several documents of record, the 
RO has referred to the pending appeal as entitlement to an 
earlier effective date for an increased rating for the 
veteran's now service-connected low back disability.  As 
explained above, however, the matter on appeal clearly 
concerns entitlement to an earlier effective date for the 
service connection grant, and so the Board has 
recharacterized the issue on the title page of this decision 
and herein.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2004).  In the 
case of a grant of service connection, the effective date of 
an award is the day following separation from active service 
or the date that entitlement arose if a claim is received 
within one year after separation from service; otherwise, it 
is again the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2004).  

As noted, the veteran basically asserts that the appropriate 
effective date to be assigned for his grant of service 
connection for a low back disability should revert to the 
first time he claimed service connection for it, identified 
by the RO as dated in September 1983.  The RO, however, 
denied this claim in a February 1984 rating decision, and the 
Board then denied it on appeal in August 1988.  The Board's 
decision thereafter became a final adjudication.  See 
38 U.S.C. § 4004(b)(b) (West 1982); 38 C.F.R. § 19.104 (1988) 
[38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)].

As discussed, the RO has now awarded service connection for a 
low back disability to the veteran effective from September 
19, 1988, the date of his reopened claim for service 
connection (after the prior August 1988 final Board denial).  
As noted earlier, the law holds that the effective date to be 
assigned to an award of service connection is either the date 
of the claim or the date that entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Importantly, the law further holds that the date of a claim 
reopened after a prior final adjudication can be no earlier 
than the date of receipt of that claim.  Id.  The RO has 
accordingly assigned an effective date in accordance with the 
date of receipt of the veteran's reopened claim, as required 
by governing law.  The Board, after reviewing the entirety of 
the record, agrees with this determination.

The Board recognizes that the veteran avers that he has 
always been in continual pursuit of his claim for service 
connection for a low back disorder, from the time of his 
first filing in September 1983.  Again, however, the Board 
denied this claim on appeal in August 1988, a decision that 
is final.  The Board notes that, as this prior claim for 
service connection was finally adjudicated and denied, VA 
cannot revisit that decision in the absence of a finding of 
clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2004).  

Moreover, the Board finds that none of the documentation 
contained in the claims file and dated as received any 
earlier than September 19, 1988 (but after the August 1988 
final Board decision) may be construed as constituting a 
formal or informal claim for service connection for a low 
back disorder.  Accordingly, there is no indication of an 
outstanding prior claim for service connection that could 
serve as the basis for an earlier effective date in this 
case.

Therefore, in light of all of the above, the Board finds that 
there is no basis to assign an effective date earlier than 
September 19, 1988, for the veteran's grant of service 
connection for a low back disability.  As noted, September 
19, 1988, is the actual date of receipt of the reopened claim 
for service connection at issue in this matter.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Further, there is no record of 
VA's receipt of an outstanding claim for service connection 
at any time earlier than this date but after the prior final 
August 1988 Board denial, and so there is no unadjudicated 
and pending claim that could serve as the basis for the 
assignment of an earlier effective date.  Entitlement to an 
earlier effective date than the one currently assigned is 
therefore not warranted in this case.  In reaching this 
decision, the Board has considered the application of the 
benefit of the doubt rule, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




ORDER

Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only, is denied.

A higher initial evaluation in excess of 40 percent for the 
residuals of prostate cancer, from February 5, 1997, to May 
26, 2003, is denied.
 
An effective date earlier than September 19, 1988, for the 
grant of service connection for a low back disability is 
denied.


REMAND

In July 1999, the veteran filed a claim for entitlement to an 
effective date earlier than May 1, 1994, for the grant of 
TDIU.  The RO then issued a rating decision denying the claim 
in July 1999.  Thereafter, the veteran filed a notice of 
disagreement (NOD) with respect to that determination, also 
in July 1999.  The record reflects that, although the RO then 
issued several notice letters to the veteran (dated in March 
2000, March 2001, June 2001, and July 2001) purporting to 
advise him that he basically cannot pursue this claim, the 
Board finds that none of these letters satisfy the 
requirements for an appropriately prepared and issued SOC as 
to his claim for an effective date earlier than May 1, 1994, 
for TDIU.  

Accordingly, a remand of this claim is now required pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999) (where a 
claimant files an NOD and the RO has not issued an SOC, the 
matter must be remanded to the RO), in order to appropriately 
address the matter of entitlement to an effective date 
earlier than May 1, 1994, for the grant of TDIU.  The Board 
notes that, following his receipt of this SOC, the veteran 
must submit a timely substantive appeal in order for the 
Board to have complete jurisdiction over the claim.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 
20.306 (2004).  Absent an NOD, an SOC, and a substantive 
appeal of record, the Board does not have such jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 
Vet. App. 511 (1997).


 
Therefore, in order to give the veteran every consideration 
with respect to this matter, the claim for entitlement to an 
effective date earlier than May 1, 1994, for the grant of 
TDIU is REMANDED to the RO (via the AMC) for the following:

The RO should provide the veteran with an 
SOC as to the issue of entitlement to an 
effective date earlier than May 1, 1994, 
for the grant of TDIU.  In the SOC, the 
RO should also advise the veteran of the 
laws and regulations pertinent to the 
claim, and apprise him of his appellate 
rights and responsibilities regarding the 
perfection of an appeal on this issue.


The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


